 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BONNIE CROZIER,                                   No. 2:19-cv-00782-KJM-CKD
12                       Plaintiff,
13           v.                                         ORDER AND
                                                        FINDINGS AND RECOMMENDATIONS
14    CALIFORNIA DEPARTMENT OF
      WATER RESOURCES,                                  (ECF No. 9)
15
                         Defendant.
16

17

18          Before the court is defendant’s motion to dismiss for lack of jurisdiction and failure to

19   state a claim. (ECF No. 9.) Defendant asserts it is protected from plaintiff’s suit by sovereign

20   immunity and because plaintiff failed to file her complaint within the applicable limitations

21   period. For the reasons stated below this court recommends dismissing plaintiff’s complaint.

22   BACKGROUND

23          Plaintiff brings the present action pursuant to the Americans With Disabilities Act, 42

24   U.S.C. § 12111, et seq (the ADA). Her complaint alleges that she was involved in two car

25   accidents, in August 2008 and February 2015, which resulted in neck, shoulder, and knee injuries.

26   (ECF No. 1 at 8-9.) After the second accident plaintiff’s doctor placed her on driving restrictions,

27   preventing her from driving to work, which defendant did not accommodate. (Id. at 9.) In

28   August 2015 plaintiff’s doctor put her “off work again for stress”; plaintiff returned to work in
                                                       1
 1   February 2016. (Id.) In March 2016 plaintiff had surgery on her eye and was preparing for

 2   possible shoulder surgery. (Id. at 10.) In May 2016 plaintiff was informed that defendant could

 3   no longer accommodate plaintiff’s appointments, and she was placed on state disability insurance

 4   benefits. (Id.) In September 2017 defendant invoked the “AWOL Statute,” which treats absence

 5   without leave for five consecutive working days as an automatic resignation from state service as

 6   of the last date the employee works. (Id.); see Cal. Gov’t Code § 19996.2. Plaintiff claims

 7   defendant failed to accommodate her disabilities and defendant retaliated against her as a result of

 8   her disabilities. (Id. at 11.)

 9   LEGAL STANDARDS

10           A motion to dismiss brought pursuant to Federal Rule of Civil Procedure 12(b)(6)

11   challenges the sufficiency of the pleadings set forth in the complaint. Vega v. JPMorgan Chase

12   Bank, N.A., 654 F. Supp. 2d 1104, 1109 (E.D. Cal. 2009). Under the “notice pleading” standard

13   of the Federal Rules of Civil Procedure, a plaintiff’s complaint must provide, in part, a “short and

14   plain statement” of plaintiff’s claims showing entitlement to relief. Fed. R. Civ. P. 8(a)(2); see

15   also Paulsen v. CNF, Inc., 559 F.3d 1061, 1071 (9th Cir. 2009). “To survive a motion to dismiss,

16   a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

17   is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

18   Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

19   factual content that allows the court to draw the reasonable inference that the defendant is liable

20   for the misconduct alleged.” Id.
21           In considering a motion to dismiss for failure to state a claim, the court accepts all of the

22   facts alleged in the complaint as true and construes them in the light most favorable to the

23   plaintiff. Corrie v. Caterpillar, Inc., 503 F.3d 974, 977 (9th Cir. 2007). The court is “not,

24   however, required to accept as true conclusory allegations that are contradicted by documents

25   referred to in the complaint, and [the court does] not necessarily assume the truth of legal

26   conclusions merely because they are cast in the form of factual allegations.” Paulsen, 559 F.3d at
27   1071. The court must construe a pro se pleading liberally to determine if it states a claim and,

28   prior to dismissal, tell a plaintiff of deficiencies in her complaint and give plaintiff an opportunity
                                                         2
 1   to cure them if it appears at all possible that the plaintiff can correct the defect. See Lopez v.

 2   Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc); accord Balistreri v. Pacifica Police

 3   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990) (stating that “pro se pleadings are liberally construed,

 4   particularly where civil rights claims are involved”); see also Hebbe v. Pliler, 627 F.3d 338, 342

 5   & n.7 (9th Cir. 2010) (stating that courts continue to construe pro se filings liberally even when

 6   evaluating them under the standard announced in Iqbal).

 7          The court may consider facts established by exhibits attached to the complaint. Durning

 8   v. First Boston Corp., 815 F.2d 1265, 1267 (9th Cir.1987). The court may also consider facts

 9   which may be judicially noticed, Mullis v. United States Bankruptcy Ct., 828 F.2d 1385, 1388

10   (9th Cir.1987), and matters of public record, including pleadings, orders, and other papers filed

11   with the court, Mack v. South Bay Beer Distributors, 798 F.2d 1279, 1282 (9th Cir.1986). The

12   court need not accept legal conclusions “cast in the form of factual allegations.” Western Mining

13   Council v. Watt, 643 F.2d 618, 624 (9th Cir.1981).

14   DISCUSSION

15          A.      Motion to Dismiss

16          Plaintiff’s sole allegation is that defendant violated Title I of the ADA. (ECF No. 1 at 4.)

17   Defendant moves to dismiss on the grounds that, as a state entity, it is immune from suit due to

18   sovereign immunity, and additionally that plaintiff’s claim is barred by the applicable statute of

19   limitations. (ECF No. 9-1 at 3, 4.) The court agrees that plaintiff’s claim is time-barred and

20   therefore recommends dismissal.1
21          Defendant asserts that plaintiff’s claim is time-barred pursuant to 42 U.S.C. § 2000e–

22   5(e)(1). Generally, plaintiffs must file an administrative charge with the EEOC within 180 days

23   of the last act of discrimination. See 42 U.S.C. § 2000e–5(e)(1). However, the limitations period

24   is extended to 300 days if the plaintiff first institutes “proceedings with a State or local agency

25   with authority to grant or seek relief from such practice.” Id. Failure to meet these filing

26   requirements bars subsequent action in federal court. See Torczyner v. Lockheed Missiles &
27
     1
      Because defendant’s statute of limitations argument disposes of plaintiff’s entire complaint, the
28   court does not address defendant’s argument regarding sovereign immunity.
                                                      3
 1   Space Co., 103 F.3d 141 (9th Cir. 1996).

 2          Here, the last possible date of discrimination was September 27, 2017,2 the date plaintiff

 3   alleges she was fired under the AWOL statute, making plaintiff’s deadline to file an

 4   administrative charge with the EEOC March 26, 2018 or July 24, 2018, depending on whether the

 5   180 or 300-day term applied. Based on defendant’s exhibit, plaintiff did not file her charge of

 6   discrimination until October 19, 2018. Plaintiff does not contest the authenticity of this exhibit or

 7   the correctness of this date. Therefore, even assuming the 300-day term applied, plaintiff did not

 8   file her charge by the deadline, precluding action in this court.

 9          B.      Leave to Amend

10          Federal Rule of Civil Procedure 15(a) provides that a court should freely give leave to

11   amend “when justice so requires.” Fed. R. Civ. P. 15(a)(2). Five factors are frequently used to

12   assess whether leave to amend should be granted: (1) bad faith; (2) undue delay; (3) prejudice to

13   the opposing party; (4) futility of the amendment; and (5) whether plaintiff has previously

14   amended his or her complaint. Johnson v. Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004).

15   However, futility alone can justify the denial of a motion to amend. Id.

16          While plaintiff has only filed one complaint, any amended complaint would suffer from

17   the same statute-of-limitations defect mentioned above, making amendment futile. Based on

18   defendant’s motion, and plaintiff’s statements at the hearing on the motion, it is apparent that

19   plaintiff would not be able to provide sufficient factual allegations to survive another motion to

20   dismiss. Therefore, the undersigned finds that further leave to amend would be futile.
21   CONCLUSION

22          For the reasons discussed above, IT IS HEREBY RECOMMENDED that:

23   1.     Defendant’s motion to dismiss (ECF No. 9) be GRANTED.

24   2.     The action be DISMISSED without leave to amend.

25   3.     The Clerk of Court be directed to close this case.

26   ////
27
     2
      Documents filed by plaintiff state that she resigned on September 8, 2017, not September 27,
28   2017. However, the discrepancy between these dates does not change the court’s analysis.
                                                       4
 1             In light of these recommendations, IT IS ALSO HEREBY ORDERED that all pleading,

 2   discovery, and motion practice in this action are STAYED pending resolution of the findings and

 3   recommendations. With the exception of objections to the findings and recommendations and

 4   any non-frivolous motions for emergency relief, the court will not entertain or respond to any

 5   motions and other filings until the findings and recommendations are resolved.

 6             These findings and recommendations are submitted to the United States District Judge

 7   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 8   after being served with these findings and recommendations, any party may file written

 9   objections with the court and serve a copy on all parties. Such a document should be captioned

10   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections

11   within the specified time may waive the right to appeal the District Court’s order. Martinez v.

12   Ylst, 951 F.2d 1153 (9th Cir. 1991).

13   Dated: October 18, 2019
                                                      _____________________________________
14
                                                      CAROLYN K. DELANEY
15                                                    UNITED STATES MAGISTRATE JUDGE

16

17

18   16.croz.782

19

20
21

22

23

24

25

26
27

28
                                                       5
